Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1833
                     Lower Tribunal No. 09-1001-A-K
                          ________________

                    Nicholas Christopher Ferro,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Luis Garcia,
Judge.

     Law Offices of Jason T. Forman, P.A., and Jason T. Forman (Fort
Lauderdale), for appellant.

    Ashley Moody, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Durousseau v. State, 218 So. 3d 405, 410 (Fla. 2017)

(“Judicial scrutiny of counsel’s performance must be highly deferential.”

(quoting Strickland v. Washington, 466 U.S. 668, 689 (1984))); Occhicone v.

State, 768 So. 2d 1037, 1048 (Fla. 2000) (“[S]trategic decisions do not

constitute ineffective assistance of counsel if alternative courses have been

considered and rejected and counsel’s decision was reasonable under the

norms of professional conduct.”); see also Peede v. State, 955 So. 2d 480,

494 (Fla. 2007) (“The fact that [defendant] produced more favorable expert

testimony at his evidentiary hearing is not reason enough to deem trial

counsel ineffective. Postconviction experts have the benefit of hindsight, and

of researching for a long period of time the factual circumstances

surrounding the case with the benefit of the trial record.” (internal citation

omitted)); Henry v. State, 948 So. 2d 609, 620 (Fla. 2006) (“When

determining whether counsel’s performance is deficient, our duty is to make

every effort ‘to eliminate the distorting effects of hindsight . . . [and] evaluate

the conduct from counsel’s perspective at the time [counsel prepared for

trial].’” (quoting Strickland, 466 U.S. at 689)).




                                        2